                                 Case 3:21-cv-00316-N Document 1-3 Filed 02/12/21                        Page 1 of 2 PageID 15

                                                                                                                                         ATTORNEY
                                  THE STATE OF TEXAS                                                                                     CITATION
                                      CITATION                                                                                 PLAINTIFF'S ORIGINAL PETITION
                                    CAUSE NO. CC-20—05410-A                                                                           CC-20-05410-A
                                  COUNTY COURT AT LAW NO.          1

                                         Dallas County, Texas                                                                 IN THE COUNTY COURT OF DALLAS
                                                                                                                                    County Court at Law No. l
TO:                                                                                                                                 Dallas County, Texas
        RT WHOLESALE, LLC DBA FOOD EVOLUTION
        818 METRO MEDIA PLACE
                                                                                                                                  ALMUIZ ALTIEP, Plainti'(s)
        DALLAS TX 75247
                                                                                                                                              VS.
      “You have been sued. You may employ an attorney. If you or your Attorney do not le a WRITTEN ANSWER with
      the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you
                                                                                                                                RT WHOLESALE, LLC DBA FOOD
      were served this citation and PLAINTIFF'S ORIGINAL PETITION, a default judgment may be taken against you.”                   EVOLUTION, Defendant(s)
      Your answer should be addressed to the clerk of County Comt at Law No. 1 ofDallas County, Texas at the Coutt House
      of said County, 600 Commerce Street, Suite 101, Dallas, Texas 75202.                                                    SERVE:
                                                                                                                               RT WHOLESALE, LLC DBA FOOD
                                                                                                                                        EVOLUTION
                                                                                                                                  818 METRO MEDIA PLACE
                                                ALMUIZ ALTIEP                                                                         DALLAS TX 75247
                                                    Plaintifs)
                                                                                                                                         ISSUED THIS
                                                        VS.                                                                      15TH DAY OF JANUARY, 2021

                              RT WHOLESALE, LLC DBA FOOD EVOLUTION                                                             JOHN F. WARREN, COUNTY CLERK
                                                   Defendant(s)                                                                BY: GUISLA FERNANDEZ, DEPUTY

      led   in said Court on the 15th day of December, 2020a copy of which accompanies this citation.                                 Attomey for Plaintiff
                                                                                                                                    CHRIS MILTENBERGER
      WITNESS: JOHN F. WARREN, Clerk of the County Courts of Dallas County, Texas. GIVEN UNDER MY                                   1360 N WHITE CHAPEL
      HAND AND SEAL OF OFFICE, at Dallas, Texas, and issued this 15th day of January, 2021 A.D.                                           SUITE 200
                                                                                                                                  SOUTHLAKE TX      76092—4322
      JOHN F. WARREN, Dallas County Clerk                                                                                                8 17-416-5060




       Bgwa #Wa/»
               Guisla Hernandez
                                              ,Deputy
                                                                                                                                NOOHHCR‘S FEES HAVE BEEN
                                                                                                                              mLLECTED BYDALLAS WUNTYGHK
                                     Case 3:21-cv-00316-N Document 1-3 Filed 02/12/21                                  Page 2 of 2 PageID 16


                                                                                     OFFICER’S RETURN
CC-20-05410-A County Court at Law No.         1



ALMUIZ ALTIEP vs.RT WHOLESALE, LLC DBA FOOD EVOLUTION

ADDRESS FOR SERVICE:
818 METRO MEDIA PLACE
DALLAS TX 75247
Fees:
Came to hand on the day of             , 20                                 , at           o’clock        .m, and executed in                   County, Texas by delivering to RT
WHOLESALE, LIE DBA FOOD EVOLUTION in person,                       a true copy     of this Citation together with the accompanying copy of the PLAINTIFF'S ORIGINAL PETITION
with the date and service at the following times and places to-wit:

Name                                                        Date/Time                                     Place, Course and Distance from Courthouse




And not executed as to the defendant(s),

The diligence used in nding    said defendant(s) being:



and the cause or failure to execute this process is:



and the information received as to the whereabouts        of said defendant(s) being:


                                                  Serving Petition and Copy               $                                                           ,   Ofcer

                                                  Total     $                                                                                ,   County, Texas

                                                                                                           By:                                        ,   Deputy

                                                                                                                                                      ,   Afant
